HaMiltoN, Judge,
delivered tbe following opinion:
1. Under Equity Hule 66 a report of a master stands confirmed ipso facto witbont any action being necessary by tbe ■court, unless exceptions are filed witbin twenty days after tbe report is made; but it must be true tbat tbis confirmation is tbe .act of tbe court. Confirmation may follow as a matter of law, but still it is tbe act of tbis court. It cannot be tbe act of any •other court. Tbe report of a master cannot have any higher standing than a 'decree of court, and tbe court does not consider tbat tbe rule of tbe supreme court means to say tbat tbe .supreme court is interfering or can interfere in any current •case and confirm a report of tbe master. Tbe rule simply relieves tbe court of taking any specific action. But when tbat is done it is after all equivalent to a decree of confirmation by tbis court.. Tbat being so, a decree of confirmation stands •exactly upon tbe same footing as any other decree of tbis court, :and can be set aside at tbe same term. Tbe court thinks tbat it •would have tbe right to open tbe confirmation.
2. In tbe next place, however, it ought to be said tbat tbe •court would be very reluctant to do tbis in any ordinary case. *290It would require a very strong showing to make the court reopen a confirmation of the master’s report where there had been no exceptions filed, and when done it is not on new exceptions filed, but on a special petition addressed to the discretion of the court.
3. In this case it seems that the matter reported on is one between two receivers of this court, and affects no one else, except so far as any proceeding by a receiver may affect others. The two receivers consent to reconsideration. It is a matter of administration rather than a matter of vested right, and in such a case the court thinks it would be only right in a proper-case to set aside the confirmation of the master’s report and leave the matter open for proper disposition. At the same time-the court hopes that this will not recur, because receivers ought to make their exceptions promptly just as much as anybody else. In this particular case, it being the first time the matter has come up, the court will set aside the confirmation and open the receiver’s report for further exceptions for twenty days. Being opened, it is open to exception by anyone, and not simply by the receivers themselves.